             Case 2:18-cv-01786-RFB-PAL Document 30 Filed 11/07/18 Page 1 of 9



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: Shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                     UNITED STATES DISTRICT COURT
17

18                                            DISTRICT OF NEVADA

19   MONIKA CASTRONOVA,                                Case No.: 2:18-cv-01786-RFB-PAL
20                    Plaintiff,
21
     vs.                                               STIPULATED
                                                       PROTECTIVE ORDER
22
     CREDIT ONE BANK; PENNYMAC LOAN
23   SERVICES LLC; WELLS FARGO DEALER
     SERVICES; EXPERIAN INFORMATION
24
     SOLUTIONS,      INC.;      EQUIFAX
25   INFORMATION SERVICES LLC; and TRANS
     UNION LLC,
26
                      Defendants.
27

28
     [Proposed] Stipulated Protective Order - 1
             Case 2:18-cv-01786-RFB-PAL Document 30 Filed 11/07/18 Page 2 of 9



1
             IT IS HEREBY STIPULATED by and between Plaintiff Monika Castronova (“Plaintiff”)
2
     and Defendant(s) Wells Fargo Dealer Services (“Wells Fargo”); Experian Information Solutions,
3
     Inc., (“Experian”); and Trans Union LLC (“Trans Union”) (collectively, the “Parties”), by and
4
     through their counsel of record, as follows:
5
             WHEREAS, documents and information have been and may be sought, produced or
6
     exhibited by and among the parties to this action relating to trade secrets, confidential research,
7
     development, technology or other proprietary information belonging to the defendants and/or
8
     personal income, credit and other confidential information of Plaintiff.
9

10
             THEREFORE, an Order of this Court protecting such confidential information shall be and

11   hereby is made by this Court on the following terms:

12           1.       This Order shall govern the use, handling and disclosure of all documents,

13   testimony or information produced or given in this action which are designated to be subject to

14   this Order in accordance with the terms hereof.

15           2.       Any party or non-party producing or filing documents or other materials in this
16   action may designate such materials and the information contained therein subject to this Order by
17   typing or stamping on the front of the document, or on the portion(s) of the document for which
18   confidential treatment is designated, “Confidential.”
19           3.       To the extent any motions, briefs, pleadings, deposition transcripts, or other papers
20   to be filed with the Court incorporate documents or information subject to this Order, the party
21
     filing such papers shall designate such materials, or portions thereof, as “Confidential,” and shall
22
     file them with the clerk under seal; provided, however, that a copy of such filing having the
23
     confidential information deleted therefrom may be made part of the public record. Any party filing
24
     any document under seal must comply with the requirements of Local Rules.
25
             4.       All documents, transcripts, or other materials subject to this Order, and all
26
     information derived therefrom (including, but not limited to, all testimony, deposition, or
27
     otherwise, that refers, reflects or otherwise discusses any information designated Confidential
28
     [Proposed] Stipulated Protective Order - 2
             Case 2:18-cv-01786-RFB-PAL Document 30 Filed 11/07/18 Page 3 of 9



1
     hereunder), shall not be used, directly or indirectly, by any person, including Plaintiff, COB, Wells
2
     Fargo, Experian, Equifax and Trans Union for commercial or competitive purposes or for any
3
     purpose whatsoever other than solely for the preparation and trial of this action in accordance with
4
     the provisions of this Order.
5
             5.       All depositions or portions of depositions taken in this action that contain
6
     confidential information may be designated as “Confidential” and thereby obtain the protections
7
     accorded other confidential information. The parties shall have twenty-one (21) days from the date
8
     a deposition is taken, or fourteen (14) days from the date a deposition transcript is received,
9

10
     whichever date is greater, to serve a notice to all parties designating portions as “Confidential.”

11   Until such time, all deposition testimony shall be treated as confidential information. To the extent

12   any designations are made on the record during the deposition, the designating party need not serve

13   a notice re-designating those portions of the transcript as confidential information. Any party may

14   challenge any such designation in accordance with Paragraph 13 of this Order.

15           6.       Except with the prior written consent of the individual or entity designating a
16   document or portions of a document as “Confidential,” or pursuant to prior Order after notice, any
17   document, transcript or pleading given “Confidential” treatment under this Order, and any
18   information contained in, or derived from any such materials (including but not limited to, all
19   deposition testimony that refers, reflects or otherwise discusses any information designated
20   confidential hereunder) may not be disclosed other than in accordance with this Order and may
21
     not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this litigation;
22
     (c) counsel for the parties, whether retained counsel or in-house counsel and employees of counsel
23
     assigned to assist such counsel in the preparation of this litigation; (d) fact witnesses subject to a
24
     proffer to the Court or a stipulation of the parties that such witnesses need to know such
25
     information; (e) present or former employees of the producing party in connection with their
26
     depositions in this action (provided that no former employees shall be shown documents prepared
27
     after the date of his or her departure); and (f) experts specifically retained as consultants or expert
28
     [Proposed] Stipulated Protective Order - 3
              Case 2:18-cv-01786-RFB-PAL Document 30 Filed 11/07/18 Page 4 of 9



1
     witnesses in connection with this litigation.
2
              7.      Documents produced pursuant to this Order shall not be made available to any
3
     person designated in Subparagraph 6 (f) unless he or she shall have first read this Order, agreed to
4
     be bound by its terms, and signed the attached Declaration of Compliance.
5
              8.      Third parties who are the subject of discovery requests, subpoenas or depositions
6
     in this case may take advantage of the provisions of this Protective Order by providing the parties
7
     with written notice that they intend to comply with and be bound by the terms of this Protective
8
     Order.
9

10
              9.      All persons receiving any or all documents produced pursuant to this Order shall

11   be advised of their confidential nature. All persons to whom confidential information and/or

12   documents are disclosed are hereby enjoined from disclosing same to any person except as

13   provided herein and are further enjoined from using same except in the preparation for and trial of

14   the above-captioned action between the named parties thereto. No person receiving or reviewing

15   such confidential documents, information or transcript shall disseminate or disclose them to any
16   person other than those described above in Paragraph 6 and for the purposes specified, and in no
17   event, shall such person make any other use of such document or transcript.
18            10.     Nothing in this Order shall prevent a party from using at trial any information or
19   materials designated “Confidential.”
20            11.     This Order has been agreed to by the parties to facilitate discovery and the
21
     production of relevant evidence in this action. Neither the entry of this Order, nor the designation
22
     of any information, document, or the like as “Confidential,” nor the failure to make such
23
     designation, shall constitute evidence with respect to any issue in this action.
24
              12.     Inadvertent failure to designate any document, transcript, or other materials
25
     “Confidential” will not constitute a waiver of an otherwise valid claim of confidentiality pursuant
26
     to this Order, so long as a claim of confidentiality is promptly asserted after discovery of the
27
     inadvertent failure. If a party designates a document as “Confidential” after it was initially
28
     [Proposed] Stipulated Protective Order - 4
             Case 2:18-cv-01786-RFB-PAL Document 30 Filed 11/07/18 Page 5 of 9



1
     produced, the receiving party, on notification of the designation, must make a reasonable effort to
2
     assure that the document is treated in accordance with the provisions of this Order, and upon
3
     request from the producing party certify that the designated documents have been maintained as
4
     confidential information.
5
             13.      If any party objects to any designation of any materials as “Confidential,” the
6
     parties shall attempt in good faith to resolve such objection by agreement. If the parties cannot
7
     resolve their objections by agreement, the party objecting to the designation may seek the
8
     assistance of the Court. A party shall have thirty (30) days from the time a “Confidential”
9

10
     designation is made to challenge the propriety of the designation. Until an objection has been

11   resolved by agreement of counsel or by order of the Court, the materials shall be treated as

12   Confidential and subject to this Order.

13           14.      Within sixty (60) days after the final termination of this litigation, all documents,

14   transcripts, or other materials afforded confidential treatment pursuant to this Order, including any

15   extracts, summaries or compilations taken therefrom, but excluding any materials which in the
16   good faith judgment of counsel are work product materials, shall be returned to the Producing
17   Party. In lieu of return, the parties may agree to destroy the documents, to the extent practicable.
18           15.      The designating party shall have the burden of proving that any document
19   designated as CONFIDENTIAL is entitled to such protection.
20           16.      Nothing herein shall affect or restrict the rights of any party with respect to its own
21
     documents or to the information obtained or developed independently of documents, transcripts
22
     and materials afforded confidential treatment pursuant to this Order.
23
             17.      The Court retains the right to allow disclosure of any subject covered by this
24
     stipulation or to modify this stipulation at any time in the interest of justice.
25

26
     ///
27

28
     [Proposed] Stipulated Protective Order - 5
             Case 2:18-cv-01786-RFB-PAL Document 30 Filed 11/07/18 Page 6 of 9



1            IT IS SO STIPULATED.
             Dated November 7, 2018
2
      KNEPPER & CLARK LLC                         NAYLOR & BRASTER
3

4     /s/ Shaina R. Plaksin                       /s/ Andrew J. Sharples
      Matthew I. Knepper, Esq.                    Jennifer L. Braster, Esq.
5     Nevada Bar No. 12796                        Nevada Bar No. 9982
6     Miles N. Clark, Esq.                        Andrew J. Sharples, Esq.
      Nevada Bar No. 13848                        Nevada Bar No. 12866
7     Shaina R. Plaksin, Esq.                     1050 Indigo Drive, Suite 200
      Nevada Bar No. 13935                        Las Vegas, NV 89145
8     10040 W. Cheyanne Ave., Suite 170-109       Email: jbraster@nblawnv.com
9     Las Vegas, NV 89129                         Email: asharples@nblawnv.com
      Email: matthew.knepper@knepperclark.com
10    Email: miles.clark@knepperclark.com         Counsel for Defendant
      Email: shaina.plaksin@knepperclark.com      Experian Information Solutions, Inc.
11
      David H. Krieger, Esq.
12
      Nevada Bar No. 9086
13    HAINES & KRIEGER, LLC
      8985 S. Eastern Avenue, Suite 350
14    Henderson, NV 89123
      dkrieger@hainesandkrieger.com
15

16
      Counsel for Plaintiff

17    LEWIS BRISBOIS BISGAARD & SMITH             SNELL & WILMER LLP
18    /s/ Jason Revzin                            /s/ Kelly H. Dove
19    Jason Revzin, Esq.                          Kelly H. Dove, Esq.
      Nevada Bar No. 8629                         Nevada Bar No. 6103
20    6385 S. Rainbow Blvd., Suite 600            3883 Howard Hughes Pkwy.
      Las Vegas, NV 89118                         Las Vegas, NV 89169
21
      Email: jason.revzin@lewisbrisbois.com       Email: kdove@swlaw.com
22
      Counsel for Defendant Trans Union LLC       Counsel for Defendant Wells Fargo Bank,
23                                                N.A., (incorrectly sued as Wells Fargo Dealer
                                                  Services)
24

25

26                                                          Castronova v. Credit One Bank et al
                                                             Case No. 2:18-cv-01786-RFB-PAL
27

28
     [Proposed] Stipulated Protective Order - 6
             Case 2:18-cv-01786-RFB-PAL Document 30 Filed 11/07/18 Page 7 of 9



1
                                                  ORDER GRANTING
2
                                     STIPULATED PROTECTIVE ORDER
3

4    IT IS SO ORDERED that the Stipulated Protective Order (ECF No. 30) is GRANTED.
5

6
      Dated: November 14, 2018
7                                                        UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Stipulated Protective Order - 7
              Case 2:18-cv-01786-RFB-PAL Document 30 Filed 11/07/18 Page 8 of 9



1
                                                  EXHIBIT A
2
                                      DECLARATION OF COMPLIANCE
3
                                      Castronova v. Credit One Bank et al
4
                                United States District Court, District of Nevada
5                                     Case No. 2:18-cv-01786-RFB-PAL

6
              I, _____________________________________, declare as follows:
7
              1.      My address is ________________________________________________.
8
              2.      My present employer is ________________________________________.
9
              3.      My present occupation or job description is _________________________.
10
              4       I have received a copy of the Stipulated Protective Order entered in this action on
11
     _______________, 20___.
12
              5.      I have carefully read and understand the provisions of this Stipulated Protective
13
     Order.
14
              6.      I will comply with all provisions of this Stipulated Protective Order.
15

16
              7.      I will hold in confidence and will not disclose to anyone not qualified under the

17   Stipulated Protective Order, any information, documents or other materials produced subject to

18   this Stipulated Protective Order.

19            8.      I will use such information, documents or other materials produced subject to this

20   Stipulated Protective Order only for purposes of this present action.

21            9.      Upon termination of this action, or upon request, I will return and deliver all
22   information, documents or other materials produced subject to this Stipulated Protective Order,
23   and all documents or things which I have prepared relating to the information, documents or other
24   materials that are subject to the Stipulated Protective Order, to my counsel in this action, or to
25   counsel for the party by whom I am employed or retained or from whom I received the documents.
26

27
     ///
28
     [Proposed] Stipulated Protective Order - 8
             Case 2:18-cv-01786-RFB-PAL Document 30 Filed 11/07/18 Page 9 of 9



1
             10.      I hereby submit to the jurisdiction of this Court for the purposes of enforcing the
2
     Stipulated Protective Order in this action. I declare under penalty of perjury under the laws of the
3
     United States that the following is true and correct.
4
             Executed this ____ day of _____________, 2018 at __________________.
5

6
                                                             _______________________________
7                                                            QUALIFIED PERSON

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Stipulated Protective Order - 9
